It would be entirely irregular to bail a man indicted for murder, upon affidavits taken ex parte, by persons unauthorized to take them.
When a man is found guilty by a corner's inquest, the Court may look into the depositions returned; and if it appear that the jury have drawn wrong inferences, may admit the prisoner to bail; but the secrecy which accompanies the evidence delivered to the grand jury precludes the Court from knowing its amount.
Bail refused.
Cited: S. v. Herndon, 107 N.C. 943.
(95)